DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 15 and 19-20 currently amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10/483,386 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 


Instant Application
Patent No.: 10/483,386 B2 (hereinafter ‘386)
Claim 1
A semiconductor device comprising:
a substrate having a substrate lattice structure;
an AlN seed layer in direct contact with the substrate, the AlN seed layer comprising:
an AlN first seed sublayer having a first lattice structure, and
an AlN second seed sublayer having a second lattice structure, the second lattice structure being different than the first lattice structure, wherein a portion of the AlN seed layer closest to the substrate comprises carbon dopants and has a different lattice structure from the substrate lattice structure;
a graded layer in direct contact with the AlN seed layer, wherein the graded layer comprises:
a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio;
a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and
a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio;
a channel layer over the graded layer; and
an active layer over the channel layer, wherein the active layer has a band gap discontinuity with the channel layer.

A semiconductor device comprising:
a single layer substrate having a substrate lattice structure, wherein the substrate comprises p-type dopants;
an AlN seed layer above and in direct contact with the substrate, the AlN seed layer comprising an AlN first seed sublayer having a first lattice structure and an AlN second seed sublayer having a second lattice structure, the second lattice structure being different than the first lattice structure, wherein a portion of the AlN seed layer closest to the substrate comprises carbon dopants and has a different lattice structure from the substrate lattice structure, and wherein the second seed sublayer is formed at a 
a channel layer over the AlN seed layer;
an active layer over the channel layer, wherein the active layer has a band gap discontinuity with the channel layer; and
a graded layer in direct contact with the AlN seed layer with the channel layer comprising a single material layer in direct contact with the graded layer, wherein the graded layer comprises:
a first graded sublayer including AlxGa1-xN, where x ranges from 0.7 to 0.9;
a second graded sublayer on the first graded sublayer, the second graded sublayer including AlyGa1-yN, where y ranges from 0.4 to 0.6; and
a third graded sublayer on the second graded sublayer, the third graded sublayer including AlzGa1-zN, where z ranges from 0.15 to 0.3.

The semiconductor device of claim 1, further comprising a gate over the active layer.

The semiconductor device of claim 1, further comprising:
a first electrode in direct contact with the channel layer;
a second electrode in direct contact with the channel layer; and
a gate between the first electrode and the second electrode, wherein the gate is configured to control a conductivity of a two-dimensional electron gas (2-DEG) between the first electrode and the second electrode.

Claim 10
The semiconductor device of claim 9, wherein the gate is in direct contact with the active layer, and
further wherein the semiconductor device is configured to be normally conductive.


As shown in the comparison chart above, although independent claim 1 of instant application and claim 1 of ‘386 are not identical, they are not patentably distinct from each other. Claim 1 of '386 recites all the limitations of claim 1 of instant application. because narrower vs. broader claimed limitations; thus they are not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, in view of Kikuchi et al. (US PG-Pub No.: 2010/0288999 Al, hereinafter, “Kikuchi”), prior art record.
Regarding claim 1, Harris discloses a semiconductor device (see Harris, FIG. 1) comprising:
a substrate (10, FIG. 1) having a substrate lattice structure (10 made of SiC, ¶ [0021])
an ALN seed layer (20, ¶ [0021]) in direct contact with the substrate (10, FIG. 1), wherein a portion of the ALN seed layer (20) closest to the substrate (10) comprises carbon dopants (the entire seed layer 20 comprises carbon dopants, ¶ [0009]) and has a different lattice structure from the substrate lattice structure (10; 20 made of AlN has a different lattice structure from 10 made of SiC, ¶ [0021]);
a graded layer (30, ¶ [0027]) in direct contact with the AlN seed layer (20, FIG. 1), 
a channel layer (40 with 2DEG 60, FIG. 1 and ¶ [0022]) over the graded layer (30, FIG. 1); and
an active layer (50, FIG. 1) over the channel layer (40, FIG. 1), wherein the active layer (50) has a band gap discontinuity with the channel layer (40, ¶ [0022]).

Harris discloses that the channel layer 40 is made of GaN (¶ [0022]) and the active layer 50 is made of AIGaN (¶ [0022]). It is inherent that the bandgap of GaN is different from that of AIGaN. Therefore, the active layer 50 has a band gap discontinuity with the channel layer 40.
Harris fails to explicitly disclose that the AlN seed layer (20) comprising: an AlN first seed sublayer having a first lattice structure, and an AlN second seed sublayer having a second lattice structure, the second lattice structure being different than the first lattice structure; wherein the graded layer comprises: a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio;
However, Harris discloses that the graded layer (30) comprises AlGaN, and can be formed by gradually vary Al:Ga ratio (¶ [0027]).
Therefore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the graded layer 30 comprising a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from 
Harris is silent regarding that the AlN seed layer (20) comprising: an AlN first seed sublayer having a first lattice structure, and an AlN second seed sublayer having a second lattice structure, the second lattice structure being different than the first lattice structure.
Kikuchi, however, discloses a semiconductor device (see Kikuchi, FIG. 7), comprising an AIN first seed sublayer (102, ¶ [0055]) having a first lattice structure and an AIN second seed sublayer (103, f [0055]) having a second lattice structure, the second lattice structure being different than the first lattice structure (12 and 13 are fabricated under different temperatures and have different densities, therefore, having different lattice structures; see Tanizaki, prior art of record, ¶ [0066]; Tanizaki is not being used for rejection, but cited for showing that AIN fabricated under different temperatures has different densities; Tanizaki et al. (US PG-Pub No.: 2011/0042684 A1, hereinafter, “Tanizaki”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris' AIN seed layer comprising an AIN first seed sublayer having a first lattice structure and an AIN second seed sublayer having a second lattice structure, the second lattice structure being different than the first lattice structure, as taught by Kikuchi, in order to achieve better quality.

claim 2, Harris in view of Kikuchi discloses the semiconductor device of claim 1, further comprising a gate (72, ¶ [0025]) over the active layer (50; Harris, FIG. 1).

Regarding claim 7, Harris in view of Kikuchi discloses the semiconductor device of claim 2, wherein the gate (72) directly contacts the active layer (50; Harris, FIG. 1).

Regarding claim 8, Harris in view of Kikuchi discloses the semiconductor device of claim 2.
Harris in view of Kikuchi is silent in the same embodiment regarding a semiconductor material between the gate and the active layer.
However, Harris discloses in another embodiment (FIG. 2) that a semiconductor material (80, ¶ [0028]) between the gate (72) and the active layer (50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a semiconductor material between the gate and the active layer, in order to form a more stable device (¶ [0028]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, in view of Kikuchi et al. (US PG-Pub No.: 2010/0288999 Al, hereinafter, “Kikuchi”), prior art of record, as applied to claim 2 above, and further in view of Keller et al. (US PG-Pub No.: 2013/0200495 A1, hereinafter, “Keller”), prior art of record.
claim 3, Harris in view of Kikuchi discloses the semiconductor device of claim 2.
Harris in view of Kikuchi is silent regarding that a source electrode in contact with the channel layer, wherein the source electrode is a first distance from the gate; and a drain electrode in contact with the channel layer, wherein a second distance from the drain electrode to the gate is different from the first distance.
Keller, however, discloses a semiconductor device (see Keller, FIG. 5), comprising a source electrode (526, ¶ [0055]) in contact with a channel layer (522, ¶ [0052]), wherein the source electrode (526) is a first distance from a gate (528, ¶ [0055]); and a drain electrode (530, ¶ [0055]) in contact with the channel layer (522), wherein a second distance from the drain electrode (530) to the gate (528) is different from the first distance (FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a source electrode in contact with the channel layer of Harris in view of Kikuchi, wherein the source electrode is a first distance from the gate; and a drain electrode in contact with the channel layer, wherein a second distance from the drain electrode to the gate is different from the first distance, as taught by Keller, in order for the source and drain to contact the 2DEG and for the gate to modulate the 2DEG.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, in view of Kikuchi et al. (US PG-Pub No.: 2010/0288999 Al, hereinafter, “Kikuchi”), prior art , as applied to claim 2 above, and further in view of Machida et al. (US PG-Pub No.: 2008/0191216 Al, hereinafter, “Machida”), prior art of record.
Regarding claim 4, Harris in view of Kikuchi discloses the semiconductor device of claim 2.
Harris in view of Kikuchi is silent regarding a dielectric layer between the gate and the active layer.
Machida, however, discloses a semiconductor device (see Machida, FIG. 10) comprising a dielectric layer (37, ¶ [0077]) between a gate (13, ¶ [0078]) and an active layer (17+18, ¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a dielectric layer between the gate of Harris in view of Kikuchi and the active layer, as taught by Machida, in order to achieve a normally-on device with anti-voltage strength (see Machida, ¶¶ [0002] and [0077]).

Regarding claim 5, Harris in view of Kikuchi and Machida discloses the semiconductor device of claim 4, wherein a topmost surface of the dielectric layer (37) is below a bottommost surface of the gate (13; Machida, FIG. 10).

Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, in view of Kikuchi et al. (US PG-Pub No.: 2010/0288999 Al, hereinafter, “Kikuchi”), prior , as applied to claim 2 above, and further in view of Nakayama et al. (US PG-Pub No.: 2014/0264274 Al, hereinafter, "Nakayama"), prior art of record.
Regarding claim 4, Harris in view of Kikuchi discloses the semiconductor device of claim 2.
Harris in view of Kikuchi is silent regarding a dielectric layer between the gate and the active layer.
Nakayama, however, discloses a semiconductor device (see Nakayama, FIG. 1) comprising a dielectric layer (GOX+IF1, ¶ [0036]) between a gate (GE, FIG. 1) and an active layer (ES, ¶ FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a dielectric layer between the gate of Harris in view of Kikuchi and the active layer, as taught by Nakayama, in order to achieve a normally-on device (see Nakayama, ¶ [0039]).

Regarding claim 6, Harris in view of Kikuchi and Nakayama discloses the semiconductor device of claim 4, wherein the dielectric layer (GOX+IF1) directly contacts a sidewall of the gate (GE, FIG. 1).

Regarding claim 9, Harris in view of Kikuchi discloses the semiconductor device of claim 2, wherein the band gap discontinuity defines a two-dimensional electron gas (2-DEG; 60, ¶ [0022] and FIG. 1) in the channel layer (40).
Harris in view of Kikuchi is silent regarding that the 2-DEG (60) has a discontinuity below the gate.
see Nakayama, FIG. 1), comprising 2-DEG with a discontinuity below a gate (GE, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Harris’ gate reaching the 2DEG so that the 2-DEG has a discontinuity below the gate, as taught by Nakayama, in order to achieve a normally-on device (see Nakayama, ¶ [0039]).

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, in view of Kikuchi et al. (US PG-Pub No.: 2010/0288999 Al, hereinafter, “Kikuchi”), prior art of record, and Tak et al. (US PG-Pub No.: 2012/0074385 A1, hereinafter, “Tak”), prior art of record.
Regarding claim 10, Harris discloses a semiconductor device (see Harris, FIG. 1) comprising:
a substrate (10, FIG. 1) 
an AlN seed layer (20, ¶ [0021]) in direct contact with the substrate (10, FIG. 1), wherein a portion of the AlN seed layer (20) closest to the substrate (10) comprises carbon dopants (the entire seed layer 20 comprises carbon dopants, ¶ [0009]), and the carbon dopants are configured to block migration of silicon out of the substrate (the claim limitation of “the carbon dopants are configured to block migration of silicon out of the substrate” is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2114(I).);

a channel layer (40 with 2DEG 60, FIG. 1 and ¶ [0022]) over the graded layer (30, FIG. 1);
a two-dimensional electron gas (2-DEG; 60, ¶ [0022]) in the channel layer (40, FIG. 1);
an active layer (50, FIG. 1) over the channel layer (40, FIG. 1); and
a gate (72, ¶ [0025]) over the active layer (50, FIG. 1).
Harris fails to explicitly disclose the substrate includes silicon and a p-type dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3; the AlN seed layer comprising: an AlN first seed sublayer, and an AlN second seed sublayer; the graded layer comprises: a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio.
However, Harris discloses that the graded layer (30) comprises AlGaN, and can be formed by gradually vary Al:Ga ratio (¶ [0027]).
Therefore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the graded layer 30 comprising a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; a second graded sublayer including AlGaN, wherein the second graded sublayer 
Harris is silent regarding that the substrate includes silicon and a p-type dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3; the AlN seed layer comprising: an AlN first seed sublayer, and an AlN second seed sublayer.
Kikuchi, however, discloses a semiconductor device (see Kikuchi, FIG. 7), comprising an AIN first seed sublayer (102, ¶ [0055]) and an AIN second seed sublayer (103, ¶ [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris' AIN seed layer comprising an AIN first seed sublayer and an AIN second seed sublayer, as taught by Kikuchi, in order to achieve better quality.
Harris in view of Kikuchi is silent regarding that the substrate includes silicon and a p-type dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3.
Tak, however, discloses a semiconductor device (see Tak, FIG. 10), comprising a substrate (310, ¶ [0161]) including silicon and a p-type dopant concentration ranging from about 5x1017 ions/cm3 to about 1x1020 ions/cm3 (¶¶ [0161] and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris’ substrate includes silicon and a p-type dopant concentration ranging from about 5x1017 ions/cm3 to about 1x1020 3, as taught by Tak, in order to achieve low dislocation density and crack formation (Tak, ¶ [0007]). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the substrate of Harris in view of Kikuchi and Tak including silicon and a p-type dopant concentration ranging from about 5x1017 ions/cm3 to about 1x1020 ions/cm3, since when the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 11, Harris in view of Kikuchi and Tak discloses the semiconductor device of claim 10, wherein a concentration of the carbon dopants ranges from about 2x1017 atoms/cm3 to about 1x1020 atoms/cm3 (1x1018 atoms/cm3; Harris, ¶ [0027]).

Regarding claim 14, Harris in view of Kikuchi and Tak discloses the semiconductor device of claim 10.
Harris in view of Kikuchi and Tak is silent in the same embodiment regarding a semiconductor material between the gate and the active layer.
However, Harris discloses in another embodiment (FIG. 2) that a semiconductor material (80, ¶ [0028]) between the gate (72) and the active layer (50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a semiconductor material between the gate and the active layer, in order to form a more stable device (¶ [0028]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, in view of Kikuchi et al. (US PG-Pub No.: 2010/0288999 Al, hereinafter, “Kikuchi”), prior art of record, and Tak et al. (US PG-Pub No.: 2012/0074385 A1, hereinafter, “Tak”), prior art of record, as applied to claim 10 above, and further in view of Nakayama et al. (US PG-Pub No.: 2014/0264274 Al, hereinafter, "Nakayama"), prior art of record.
Regarding claim 12, Harris in view of Kikuchi and Tak discloses the semiconductor device of claim 10.
Harris in view of Kikuchi and Tak is silent regarding that the 2-DEG (60) has a discontinuity below the gate.
Nakayama, however, discloses a semiconductor device (see Nakayama, FIG. 1), comprising 2-DEG with a discontinuity below a gate (GE, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Harris’ gate reaching the 2DEG so that the 2-DEG has a discontinuity below the gate, as taught by Nakayama, in order to achieve a normally-on device (see Nakayama, ¶ [0039]).

Regarding claim 13, Harris in view of Kikuchi and Tak discloses the semiconductor device of claim 10.
Harris in view of Kikuchi and Tak is silent regarding a dielectric layer between the gate and the active layer.
see Nakayama, FIG. 1) comprising a dielectric layer (GOX+IF1, ¶ [0036]) between a gate (GE, FIG. 1) and an active layer (ES, ¶ FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a dielectric layer between the gate and the active layer of Harris in view of Kikuchi and Tak, as taught by Nakayama, in order to achieve a normally-on device (see Nakayama, ¶ [0039]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent No.: 2006/0281238 A1, hereinafter, “Harris”), prior art of record, in view of Kikuchi et al. (US PG-Pub No.: 2010/0288999 Al, hereinafter, “Kikuchi”), prior art of record, Tak et al. (US PG-Pub No.: 2012/0074385 A1, hereinafter, “Tak”), prior art of record, and Suh (US PG-Pub No.: 2013/0313561 A1, hereinafter, “Suh”).
Regarding claim 15, Harris discloses a method of making a semiconductor device (Harris, FIG. 1), the method comprising:
growing a silicon-containing substrate (10, ¶ [0021]);
growing an AlN seed layer (20, ¶ [0021]) in direct contact with the silicon-containing substrate (10, FIG. 1), wherein growing the AlN seed layer comprises:
doping the AlN seed layer (20) with carbon dopants (the entire seed layer 20 comprises carbon dopants, ¶ [0009]), wherein a portion of the AlN seed layer (20) closest to the silicon-containing substrate (10) comprises the carbon dopants (¶ [0009]);
growing a graded layer (30, ¶ [0027]) in direct contact with the AlN seed layer (20, FIG. 1);

depositing an active layer (50, FIG. 1) over the channel layer (40, FIG. 1); and
forming a gate (72, ¶ [0025]) over the active layer (50, FIG. 1).
Harris fails to explicitly disclose doping a silicon-containing substrate with a p-type dopant; growing the AlN seed layer comprises: growing an AlN first seed sublayer; growing an AlN second seed sublayer; and growing the graded layer comprises; growing a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; growing a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and growing a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio; depositing a dielectric layer over the active layer; forming a source electrode, wherein the source electrode directly contacts the channel layer, and the dielectric layer directly contacts the source electrode; and forming the gate over the dielectric layer.
However, Harris discloses that the graded layer (30) can be formed by gradually vary Al:Ga ratio (¶ [0027]).
Therefore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grow a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio; grow a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and grow a third graded sublayer including 
Harris fails to explicitly disclose doping a silicon-containing substrate (10, ¶ [0021]) with a p-type dopant (¶ [0021]); growing the AlN seed layer comprises: growing an AlN first seed sublayer; growing an AlN second seed sublayer; depositing a dielectric layer over the active layer; forming a source electrode, wherein the source electrode directly contacts the channel layer, and the dielectric layer directly contacts the source electrode; and forming the gate over the dielectric layer.
Kikuchi, however, discloses a method of making a semiconductor device (see Kikuchi, FIG. 7), comprising growing an AIN first seed sublayer (102, ¶ [0055]) and an AIN second seed sublayer (103, f [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris' AIN seed layer comprising an AIN first seed sublayer and an AIN second seed sublayer, as taught by Kikuchi, in order to achieve better quality.
Harris in view of Kikuchi is silent regarding doping a silicon-containing substrate with a p-type dopant; depositing a dielectric layer over the active layer; forming a source electrode, wherein the source electrode directly contacts the channel layer, and the dielectric layer directly contacts the source electrode; and forming the gate over the dielectric layer.
Tak, however, discloses a method of making a semiconductor device (see Tak, FIG. 10), comprising doping a silicon-containing substrate (310, ¶ [0161]) with a p-type dopant (¶ [0161]).

Harris in view of Kikuchi and Tak is silent regarding depositing a dielectric layer over the active layer; forming a source electrode, wherein the source electrode directly contacts the channel layer, and the dielectric layer directly contacts the source electrode; and forming the gate over the dielectric layer.
Suh, however, discloses a method of making a semiconductor device (see Suh, FIG. 6), comprising depositing a dielectric layer (118b+116, ¶¶ [0036] and [0041]) over an active layer (106, FIG. 6); forming a source electrode (112, ¶ [0040]), wherein the source electrode (112) directly contacts a channel layer (104, ¶ [0020]), and the dielectric layer (118b+116) directly contacts the source electrode (112); and forming a gate (118a, ¶ [0036]) over the dielectric layer (118b+116, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a dielectric layer over Harris’ active layer; forming a source electrode, wherein the source electrode directly contacts the channel layer, and the dielectric layer directly contacts the source electrode; and forming the gate over the dielectric layer, as taught by Suh, in order to increase charge density (¶ [0002]).

claim 16, Harris in view of Kikuchi, Tak, and Suh discloses the method of claim 15, wherein doping the AlN seed layer (20) with the carbon dopants (Harris, ¶ [0009]) comprises in-situ doping the AlN seed layer (20, ¶ [0009]).

Regarding claim 17, Harris in view of Kikuchi, Tak, and Suh discloses the method of claim 15, wherein doping the AlN seed layer (20) with the carbon dopants (Harris, ¶ [0009]) comprises implanting the carbon dopants into the AlN seed layer (20, ¶ [0009]; doping is one kind of implanting methods).

Regarding claim 18, Harris in view of Kikuchi, Tak, and Suh discloses the method of claim 15, wherein doping the silicon-containing substrate (Tak’s 310) comprises implanting the p-type dopant into the silicon-containing substrate (310, ¶ [0161]).
Note: the reason of obviousness to combine teachings from Harris, Kikuchi, Tak, and Suh has been given above regarding claim 15; therefore, it will not be repeated hereinafter.

Regarding claim 19, Harris in view of Kikuchi, Tak, and Suh discloses the method of claim 15, wherein forming the gate (Suh’s 118a) comprises forming the gate (118a) over a top-most surface of the dielectric layer (118b+116, FIG. 6).

Regarding claim 20, Harris in view of Kikuchi, Tak, and Suh discloses the method of claim 15, further comprising forming a drain electrode (Suh’s 114, FIG. 6) in 
Note: the reason of obviousness to combine teachings from Harris, Kikuchi, Tak, and Suh has been given above regarding claim 15; therefore, it will not be repeated hereinafter.

Response to Arguments
Applicant's arguments regarding claims 1 and 10 filed on November 16, 2020 have been fully considered but they are not persuasive. Applicant alleged that Harris fails to disclose “a portion of the AlN seed layer closest to the substrate comprises carbon dopants and has a different lattice structure from the substrate lattice structure” (Remarks, pages 7 and 8). Examiner respectfully disagrees. Harris discloses a seed layer 20 comprising carbon dopant in ¶ [0009], and the seed layer can be GaN or AlN in ¶ [0020]. Harris also discloses in ¶ [0020] that the purpose of the GaN or AlN seed layer is to provide an interface from a non-GaN substrate to a GaN based active structure. Although the seed layer 20 made of AlN and the substrate 10 made of SiC both have wurtzite crystal lattice, they are different materials with different lattice constant. Therefore, the AlN seed layer 20 and the SiC substrate 10 have different lattice structure.
Regarding claim 11, Examiner notes a typo error in the office action on August 24, 2020. The citation of the disclosure should be from Harris, ¶ [0027] instead of Tak, ¶ [0037], since Harris discloses in ¶ [0027] that the carbon concentration is about 1*1018 atoms/cm3.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892